This opinion is subject to administrative correction before final disposition.




                                Before
                   FULTON, HITESMAN, and RUSSELL,
                       Appellate Military Judges
                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                         Tammy SAECHAO
                    Corporal (E-4), U.S. Marine Corps
                                Appellant

                              No. 201900006

                            Decided: 29 May 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judges: Major John Ferriter, USMC (arraignment); Colonel
   Matt Kent, USMC (trial). Sentence adjudged 25 September 2018 by a
   general court-martial convened at Marine Corps Base Camp Pend-
   leton, California, consisting of a military judge sitting alone. Sentence
   approved by convening authority: reduction to E-1, confinement for 13
   months, and a bad-conduct discharge.
   For Appellant: Major Matthew A. Blackwood, USMCR.
   For Appellee: Brian K. Keller, Esq.
                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                         _________________________

PER CURIAM:
   After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
                   United States v. Saechao, No. 201900006


rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2